Citation Nr: 9926880	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-31 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's stepdaughter


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to March 
1970, including service in Vietnam, for which he was awarded 
the Combat Action Ribbon.  He died on November [redacted], 1996.  
The appellant is his widow.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1996.

2.  The cause of his death was cancer of the tonsils.

3.  Cancer of the tonsils was not manifested in service or 
within one year of service and is not shown to have been 
caused by exposure to herbicide agents or to be otherwise 
related to service.

4.  The veteran did not die of a service-connected 
disability. 

5.  The veteran did not die while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability arising out of active military 
service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The appellant is not eligible for survivor's educational 
assistance.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 
1998); 38 C.F.R. § 21.3021 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that her husband's death was caused by 
exposure to herbicides in service.  She asserts that service 
connection for the cause of his death is warranted and that 
educational benefits are warranted as well.


Entitlement to service connection for the cause of the 
veteran's death.

Law and regulations

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; see Hanna v. Brown, 6 Vet. App. 507, 510 
(1994).  Dependency and indemnity compensation benefits are 
thus predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.  
Before an award of dependency and indemnity compensation may 
be made, therefore, service connection for the cause of the 
veteran's death must be established.  A claim for dependency 
and indemnity compensation is a separate or new claim; 
therefore, like any other claim for service-connected 
benefits, a dependency and indemnity compensation claim must 
be well grounded.  38 U.S.C.A. § 5107(a); see Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995);

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused the 
veteran's death or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related to the immediate or underlying cause.  When a chronic 
disease such as a malignant tumor becomes manifest to a 
degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

Recent regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that if a veteran who served on active duty in Vietnam during 
the Vietnam era develops one of the diseases which is 
presumed to have resulted from exposure to herbicides, the 
veteran are presumed to have been exposed to Agent Orange or 
similar herbicides.  McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases are chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  "Respiratory cancers" 
are specifically defined as cancer involving the lung, 
bronchus, larynx, or trachea, and must have become manifest 
to a degree of 10 percent or more within 30 years after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 State. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation, 
however.  Combee v. Brown, 34 F.3d 1039 (1994).  

The threshold question to be addressed is whether the 
appellant has presented a well-grounded claim for entitlement 
to service connection for the cause of the veteran's death.  
A well-grounded claim is one which would justify a belief by 
a fair and impartial individual that the claim is plausible.  
If she has not, her claim must fail and there is no further 
duty to assist her because additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

A person who submits a claim for benefits under laws 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The Court of Veterans Appeals (Court) 
has provided that a well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A claimant cannot meet the 
burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
expert medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute sufficient evidence to render a 
claim well grounded under § 5107(a).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 


History of the case

The veteran's service medical records are entirely negative 
for any indication of cancer.  According to the report of the 
general medical examination conducted in March 1970 upon his 
discharge from service, his mouth and throat were considered 
to have been normal at that time.  

The report of a VA hospitalization in March 1990 does not 
reveal any complaints or findings indicative of cancer or 
throat problems at that time.

Medical records show that the veteran was given a diagnosis 
of "throat cancer" in October 1991.  After further 
evaluation, the diagnosis was refined to a T2, N2A, M0 
squamous cell carcinoma of the left tonsil.  The veteran 
underwent radiation therapy on an outpatient basis for the 
left tonsil primary cancer.  In January 1992, the veteran 
underwent a unilateral radical neck dissection and a skin 
graft to remove the remaining cancerous growth.  

Outpatient treatment reports following the radiation therapy 
and the surgery reveal no recurrence of the malignancy for 
several years.  A pathology report dated in August 1995 shows 
that the veteran had a suspicious ulcer on his left tonsil.  
Upon pathologic inspection, the biopsy sample was deemed to 
reflect merely changes consistent with the effects of the 
previous radiation, however.  

At some point in 1996, the veteran suffered a recurrence of 
the cancer, however.  A September 1996 letter from a VA 
physician shows that at that time, the veteran had developed 
a recurrence of the squamous cell cancer which involved the 
base of his tongue and extended into his neck.  The recurrent 
tumor was deemed inoperable and he was given palliative 
chemotherapy.  Another VA physician described the cancer as 
"recurrent carcinoma of the neck and throat."  The veteran 
died on November [redacted], 1996, at a VA Medical Center.  
According to the death certificate, the immediate cause of his 
death was "cancer of the tonsils."  The death certificate also 
reflects that no autopsy was performed.  

Records reflecting the veteran's terminal hospitalization 
show that the veteran was admitted to the hospital for 
palliative care and nutritional supplementation.  The 
pertinent diagnoses were recurrent carcinoma of the oral 
cavity, history of carcinoma of tonsillar fossae in 1991 with 
radiation therapy, metastatic carcinoma to the lungs and 
liver, and malnutrition related to carcinoma.  The records 
also reflect that when the veteran died, his family requested 
that no autopsy be performed.  Instead, his body was removed 
from the hospital and embalmed by the Brown Funeral Home.  

During a hearing on appeal held in Washington D.C., before 
the undersigned Board Member, the appellant testified as to 
her belief that the veteran's cancer was caused by exposure 
to Agent Orange or other herbicides during his service in 
Vietnam.  She also testified that she had requested an 
autopsy shortly after her husband's death because of the 
medical inconsistencies of the diagnosis of his condition and 
that she did not know why the autopsy was never performed.  
She stated that she was skeptical about the cause of death 
listed on the death certificate as she believed the veteran's 
tonsils had been removed in 1992 when he was undergoing 
treatment for his first bout with cancer.  She explained her 
disbelief that the cause of his death could have been cancer 
of his tonsils as she was under the impression that he did 
not have tonsils at the time of his death.  The veteran's 
stepdaughter provided testimony during the hearing as well.  
She testified that after the veteran's 1991 surgery, his 
doctors had told her he was lucky to still have his voice box 
and that to her recollection, the veteran had suffered from a 
sore throat for approximately one year before the surgery in 
1991.


Analysis

The appellant's hearing testimony is deemed helpful to the 
Board and credible insofar as it comports with the medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Her sincerity in testifying was clear; 
however since she is not a medical expert, she is not 
competent to express an authoritative opinion as to any 
questions regarding medical causation.  Espiritu, supra.  
Specifically with regard to the appellant's testimony that 
the veteran had had his tonsils removed in 1991, the medical 
evidence of record shows that although he underwent radiation 
therapy to the cancerous growth on his left tonsil, his 
tonsils were not surgically removed at any point during his 
treatment.  Although a portion of his neck was surgically 
removed, his tonsils were apparently left untouched.  In 
fact, the file contains the report of a biopsy of a spot on 
his left tonsil which was performed in August 1995, several 
years after the appellant had thought the tonsils were 
removed.  

The evidence of record does not show, and indeed the 
appellant does not contend, that the veteran's cancer had its 
inception during service or within one year of his discharge 
from service.  Thus, service connection for the cause of his 
death on a direct basis is not warranted and service 
connection for the cause of his death resulting from a 
chronic malignant tumor is not warranted on a presumptive 
basis.

Rather, the appellant claims that her husband's exposure to 
Agent Orange or other herbicides during service in Vietnam 
contributed to the development of the cancer which eventually 
killed him.  Because squamous cell carcinoma of the tonsil is 
not one of the diseases which according to regulation may be 
presumed to have been caused by exposure to herbicide agents, 
for the appellant to prevail upon this claim, she must show 
that the veteran's squamous cell carcinoma of the tonsil was 
caused by herbicide exposure, a proposition which requires 
evidence of a medical nature.  Combee, supra.  She has not 
met this burden, as the evidence does not tend to show a 
medical relationship between the primary cancer tonsil site 
and herbicides.  Thus, the claim that the cause of the 
veteran's death is related to exposure to herbicides in 
Vietnam is not well grounded.  

The appellant also argues that because the veteran's larynx 
and trachea were eventually involved in the cancer's growth, 
that service connection on a presumptive basis is warranted 
as cancer involving these parts of the respiratory system is 
specifically identified in the regulation which lists the 
diseases which may be presumed to have been caused by 
exposure to herbicide agents.  She thus appears to argue that 
the RO has interpreted the provisions of 38 C.F.R. § 3.309, 
which set forth the list of diseases which may be presumed to 
have been caused by exposure to herbicide agents, too 
narrowly.   

A review of the history of this regulation, as set forth in 
public record, shows that the Secretary of the VA defined 
those diseases which were shown by medical evidence to 
frequently be related to herbicide exposure very precisely in 
crafting the regulation.  According to the commentary 
published in the Federal Register, at the time the regulation 
was promulgated:  

The Secretary subsequently determined 
that a positive association exists 
between exposure to herbicides used in 
the Republic of Vietnam and the 
subsequent development of Hodgkin's 
disease, porphyria cutanea tarda, 
multiple myeloma and certain respiratory 
cancers, and that there was no positive 
association between herbicide exposure 
and any other condition, other than 
chloracne, non-Hodgkin's lymphoma, and 
soft-tissue sarcomas, for which 
presumptions already existed.  A notice 
of the diseases that the Secretary 
determined were not associated with 
exposure to herbicide agents was 
published on January 4, 1994 (See 59 FR 
341-46).  . . . [This list] pursuant to 
Pub. L. 102-4, conveys the Secretary's 
determination that there is no positive 
association between herbicide exposure 
and hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, 
female reproductive cancers, breast 
cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and 
infertility, cognitive and 
neuropsychiatric disorders, 
motor/coordination dysfunction, chronic 
peripheral nervous system disorders, 
metabolic and digestive disorders, immune 
system disorders, circulatory disorders, 
respiratory disorders (other than certain 
respiratory cancers), skin cancer, 
gastrointestinal tumors, bladder cancer, 
brain tumors, and any other condition for 
which the Secretary has not specifically 
determined a presumption of service 
connection is warranted.  61 Fed. Reg. 
41444 (1996).  [emphasis added]

Thus, the RO's narrow interpretation of the regulatory list 
of respiratory cancers which may be presumed to be related to 
herbicide exposure is appropriate and consistent with the 
regulatory history.  Because cancer of the tonsils is not 
included in this list, it may not be presumed to have been 
caused by herbicide exposure.  Therefore, the veteran's 
cancer may not be presumed to have been caused by herbicide 
exposure.  In the absence of specific medical evidence 
showing otherwise, as envisioned by Combee, supra, the claim 
for entitlement to service connection for the cause of the 
veteran's death must be deemed not well-grounded.

Based on its review of the relevant evidence in this matter, 
and for the preceding reasons and bases, it is the decision 
of the Board that the appellant has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim for 
entitlement to service connection for the cause of the 
veteran's death is well grounded.  The benefit sought on 
appeal is accordingly denied.


Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of her claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

As noted above, when a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim.  However, VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  This duty attaches where an appellant 
has reported the existence of evidence which could serve to 
render a claim well grounded.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In this case, the appellant has not 
identified any other evidence which could potentially support 
her claim and the RO has fulfilled its obligation to inform 
the appellant in the Statement of the Case and Supplemental 
Statements of the Case which are of record.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.


Eligibility for Survivors' Educational Assistance under 
38 U.S.C. Chapter 35.

Congress has provided for educational assistance to the 
surviving spouses of veterans who died of service-connected 
disabilities for the purpose of assisting them in preparing 
them to support themselves and their families at a standard 
of living level which the veteran, but for the veteran's 
death or service disability could have expected to provide 
for the veteran's family.  38 U.S.C.A. § 3500.  Specifically, 
a surviving spouse of 1) a veteran who died of a service-
connected disability, 2) a veteran who died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability arising out of 
active military, naval or air service after the beginning of 
the Spanish-American War, is eligible for survivors' 
educational assistance.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 21.3021. 

In this case, the appellant is shown to be the veteran's 
surviving spouse.  However, the veteran's death has not been 
adjudicated as service-connected, and he did not die while 
having a service-connected disability evaluated as total and 
permanent.  For eligibility to survivors' educational 
assistance, one of these requirements must be met.  As 
neither requirement is met, the appellant must be deemed 
ineligible for survivors' educational assistance.  The 
preponderance of the evidence is thus against the appellant's 
claim for survivors' educational assistance and the claim 
must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Survivors' educational assistance is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

